DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities: Claim 12 recites the limitation “the two waveguide-based Mach-Zehnder delay-line interferometers”. However, it appears that this limitation was written by accident instead of “the two waveguide-based Mach- Zehnder interferometers” i.e. in order to maintain consistency with claim 11. Appropriate correction is required. For purpose of examination the latter interpretation is being used.

Claim 15 objected to because of the following informalities: Claim 15 recites “The package of claim 3”. However, it appears that this limitation was written by accident instead of “The package of claim 13”  i.e. because the polarization beam rotator combiner of claim 15 is recited in claim 13. Appropriate correction is required. For purpose of examination the latter interpretation is being used.

Claim 16 objected to because of the following informalities: Claim 16 recites “The package of claim 1”. However, it appears that this limitation was written by accident instead of “The package of claim 15”  i.e. because the polarization-independent semiconductor optical amplifier of claim 16 is recited in claim 15. Appropriate correction is required. For purpose of examination the latter interpretation is being used.

Claim 19 objected to because of the following informalities: Claim 19 recites “The package of claim 1”. However, it appears that this limitation was written by accident instead of “The package of claim 9”  i.e. because the two 90 hybrid receivers of claim 19 are recited in claim 9. Appropriate correction is required. For purpose of examination the latter interpretation is being used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10 and 17-21 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Ding et al (US Pub 20170261708) in further view of Palmer et al (US Pat 10637584) in further view of Feng et al (US Pub 20140079082).

Regarding Claim 1, Nagarajan discloses a package of an integrated optical transceiver comprising: 
a metal case having two side members joint by a joint member coupled with a bottom member and clipped with a lid member (Fig 6A, Fig 6B, where an optical transceiver 400 has a metal case with two side members (641) joint by a joint member (642) coupled with a bottom member (620) and clipped with a lid member (610));  
a printed circuit board (PCB) disposed on the bottom member with multiple electrical pins located near a back end of the metal case (Fig 6A, Fig 6B, where the optical transceiver 400 has a printed circuit board (PCB) 420 disposed on the bottom member (620) with multiple electrical pins (422) located near a back end (426) of the metal case); and
one input port and one output port respectively disposed on a front end of the metal case and coupled to a driver/TIA via a first fiber and a second fiber (Fig 6A, Fig 6B, where the optical transceiver 400 has one input port (418) and one output port (419) respectively disposed on a front end of the metal case and coupled to a driver/TIA (434/435) via a first fiber and a second fiber (411)). 
Nagarajan fails to explicitly disclose the driver/TIA having a silicon photonics substrate with a board grid array at bottom mounted on the PCB; a laser device including two laser diodes embedded in a first region of the silicon photonics substrate and configured to output a laser light; a transimpedance amplifier (TIA) chip flip-mounted on a second region of the silicon photonics substrate; a driver chip flip-mounted on a third region of the silicon photonics substrate; and a modulator/ photodiode formed in a fourth region of the silicon photonics substrate.
However, Ding discloses 
a driver/TIA having a silicon photonics substrate with a board grid array at bottom mounted on a PCB (Fig 1, paragraph [27] where in an optical transceiver 100 a driver/TIA (123/124) has a silicon photonics substrate (110) with a connection at bottom mounted on a PCB (101) and where it is known to a person in the art that the connection uses a board grid array so as to mount and conduct electrical signals);  
a  laser device including two laser diodes embedded in a first region of the silicon photonics substrate and configured to output a laser light (Fig 1, paragraph [27] where the optical transceiver 100 has a laser device including two laser diodes (120) embedded in a first region of the silicon photonics substrate (110) and are configured to output a laser light); 
a transimpedance amplifier (TIA) chip flip-mounted on a second region of the silicon photonics substrate (Fig 1, paragraphs [27][29] where the optical transceiver 100 has a TIA (124) chip flip-mounted on a second region of the silicon photonics substrate (110));    
a driver chip flip-mounted on a third region of the silicon photonics substrate (Fig 1, paragraphs [27][29] where the optical transceiver 100 has a driver (123) chip flip-mounted on a third region of the silicon photonics substrate (110)); and   
a modulator/photodiode formed in a fourth region of the silicon photonics substrate (Fig 1, Fig 2, paragraphs [27][28][29] where the optical transceiver 100 has a modulator/photodiode (117/118) formed in a fourth region of the silicon photonics substrate (110) (as also shown in Fig 2)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan, with the teachings of the optical transceiver 100 as described in Ding. The motivation being is that as shown an optical transceiver 100 can include a silicon photonics substrate (110) mounted on a PCB (101) and have a laser device, a TIA (124), a driver (123), and a modulator/photodiode (117/118) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan and have the optical transceiver 400 include a silicon photonics substrate (110) mounted on the PCB 420 and have the laser device, the TIA (124), the driver (123), and the modulator/photodiode (117/118) i.e. as an alternative so as to have the optical elements of the optical transceiver 100 perform the optical transmission and optical reception of communication signals (instead of the optical elements of the optical transceiver 400) and which modification is a simple substitution of known optical elements of a known optical transceiver for others that are similar, namely, for the same purpose and for optimization and which modification yields predictable results.   
Nagarajan as modified by Ding fails to explicitly disclose the modulator/ photodiode being a silicon photonics circuit and being configured to couple with the first fiber to receive a coherent input light signal and to couple with the laser device to receive a first portion of a laser light as local oscillator signals to assist detections of both TM-mode and TE-mode light signals in the coherent input light signal by the TIA chip, and configured to use the driver chip to drive modulations of a second portion of the laser light to generate a coherent output light signal outputted to the second fiber.
However, Palmer discloses 
a modulator/photodiode being a silicon photonics circuit and configured to couple with a first fiber to receive a coherent input light signal and to couple with a laser device to receive a first portion of a laser light as local oscillator signals to assist detections of both TM-mode and TE-mode light signals in the coherent input light signal by a TIA, and configured to use a driver to drive modulations of a second portion of the laser light to generate a coherent output light signal outputted to a second fiber (Fig 5, where in an optoelectronic transceiver a modulator/photodiode (320/330) are a silicon photonics circuit (e.g. a photonic chip made of silicon) and are configured to couple with a first fiber (i.e. at PBSR 362) to receive a coherent input light signal (302) and to couple with a laser device (303) to receive a first portion of a laser light (311) as local oscillator signals to assist detections of both TM-mode and TE-mode light signals (i.e. X and Y polarization channels) in the coherent input light signal (302) by a TIA (i.e. in 360 as shown in Fig 8), and are configured to use a driver (i.e. in 360 as shown in Fig 8) to drive modulations of a second portion of the laser light (311) to generate a coherent output light signal (301) outputted to a second fiber (i.e. at PBRC 361)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transceiver 400 as described in Nagarajan as modified by Ding, with the teachings of the optoelectronic transceiver as described in Palmer. The motivation being is that as shown an optoelectronic transceiver can include a silicon photonics circuit (e.g. a photonic chip made of silicon) and have a transmitter portion that transmits a coherent output light signal (301) with two polarization channels (X and Y) and have a receiver portion that receives a coherent input light signal (302) with two polarization channels (X and Y) and one of ordinary skill in the art can implement this concept into the optical transceiver 400 as described in Nagarajan as modified by Ding and have the optical transceiver 400 include a silicon photonics circuit (e.g. a photonic chip made of silicon) and have a transmitter portion that transmits a coherent output light signal (301) with two polarization channels (X and Y) and have a receiver portion that receives a coherent input light signal (302) with two polarization channels (X and Y)  i.e. as an alternative so as to have the optical transceiver 400 perform both coherent optical communications and polarization division multiplexing for the purpose of increasing transmission capacity because of the use of a four dimension data (XI, XQ, YI, YQ) and which modification is a simple implementation of a known concept of a known optoelectronic transceiver into another similar optical transceiver 400 for its improvement and for optimization and which modification yields predictable results.  
Nagarajan as modified by Ding and Palmer fails to explicitly disclose the laser diodes (120) being laser diode chips coupled with a wavelength tuning section. 
However, Feng discloses 
a laser diode being a laser diode chip coupled with a wavelength tuning section (Fig 1A, paragraphs [24][25] where a laser diode 120 is a laser diode chip coupled with a wavelength tuning section (e.g. 110)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the laser diodes (120) as described in Nagarajan as modified by Ding and Palmer, with the teachings of the laser diode 120 as described in Feng. The motivation being is that as shown a laser diode 120 can be a laser diode chip coupled with a wavelength tuning section (e.g. 110) and one of ordinary skill in the art can implement this concept into the laser diodes (120) as described in Nagarajan as modified by Ding and Palmer and have the laser diodes (120) be laser diode chips coupled with wavelength tuning sections (e.g. 110) i.e. as an alternative so as to have the laser diodes (120) being tunable for the purpose of changing and/or adjusting their output wavelength frequencies and for increasing their flexibility/use and which modification is a simple implementation of a known concept of a known laser diode 120 into other similar laser diodes (120) for their improvement and for optimization and which modification yields predictable results.  

Regarding Claim 2, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics substrate is a silicon photonics chip comprising waveguides formed by silicon-related materials formed in a silicon-on-insulator substrate comprising a plurality of conductive through-silicon vias for connecting chips mounted on top thereof to some of board grid array at bottom (Feng Fig 1A, paragraphs [24][25] where a silicon photonics substrate (100) is a silicon photonics chip comprising waveguides (e.g. 104, 105) formed by silicon-related materials (i.e. silicon) formed in a silicon-on-insulator (SOI) substrate comprising a plurality of conductive through-silicon vias (e.g. in pit 112) for connecting chips (e.g. 120) being mounted on top thereof to some connection and where it is known to a person in the art that the connection uses a board grid array so as to mount and conduct electrical signals). 

Regarding Claim 6, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics circuit comprises a first power splitter coupled to the tunable laser device and configured to split the laser light to the first portion and the second portion with an X:Y ratio ranging from 10:90 to 50:50 (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises a first power splitter (351) coupled to the laser device (303) and is configured to split the laser light (311) to the first portion and the second portion with an X:Y ratio ranging from 10:90 to 50:50 (this is because the laser light (311) is split in an equal fashion for the transmitter portion and the receiver portion)). 

Regarding Claim 7, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics circuit comprises a polarization beam splitter rotator configured as a shaped silicon waveguide to receive the coherent input light signal delivered from the input port and output the TE-mode light signal of the coherent input light signal and a TM*-mode light signal, the TM*-mode light signal being a substantially a TE-mode light signal rotated 90° from the TM-mode light signal of the coherent input light signal (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises a polarization beam splitter rotator (i.e. at PBSR 362) configured as a shaped silicon waveguide (e.g. as an optical splitter) to receive the coherent input light signal (302) delivered from the input port (418) (i.e. as described in Nagarajan Fig 6A, Fig 6B) and output the TE-mode light signal (e.g. Y polarization channel) of the coherent input light signal (302) and a TM*-mode light signal, the TM*-mode light signal is a substantially a TE-mode light signal (e.g. Y polarization channel) rotated 90° (i.e. at PBSR 362) from the TM-mode light signal (e.g. X polarization channel) of the coherent input light signal (302)).
 
Regarding Claim 8, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics circuit comprises a second power splitter configured as a 3 dB coupler to split the first portion of the laser light in two halves as two local oscillator signals (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises a second power splitter (318) configured as a 3 dB (half) coupler to split the first portion of the laser light (311) in two halves as two local oscillator signals (i.e. for two hybrid receivers 330X, 330Y) (this is because the first portion of the laser light (311) is split in an equal fashion for two parts of the receiver portion)). 

Regarding Claim 9, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics circuit comprises two 90° hybrid receivers, one of which is configured to obtain a first hybrid light signal combining the TE-mode light signal and a first of the two local-oscillator signals and to convert the first hybrid light signal to a first hybrid current signal; another of which is configured to obtain a second hybrid light signal combining the TM*-mode light signal and a second of the two local-oscillator signals and convert the second hybrid light signal to a second hybrid current signal (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises two 90° hybrid receivers (330X, 330Y), one of which is configured to obtain a first hybrid light signal combining the TE-mode light signal (e.g. Y polarization channel) and a first of the two local-oscillator signals (i.e. from 318) and to convert the first hybrid light signal to a first hybrid current signal (YI_RX, YQ_RX) and another of which is configured to obtain a second hybrid light signal combining the TM*-mode light signal and a second of the two local-oscillator signals (i.e. from 318) and convert the second hybrid light signal to a second hybrid current signal (XI_RX, XQ_RX)).  
 
Regarding Claim 10, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the TIA chip is flip-mounted on the second region of the silicon photonics substrate (Ding Fig 1, where the TIA (124) chip is flip-mounted on the second region of the silicon photonics substrate (110)) and coupled electrically to the two 90° hybrid receivers to process the first hybrid current signal and the second hybrid current signal into respective voltage signals (Palmer Fig 5, where the TIA (i.e. in 360 as shown in Fig 8) couples electrically to the two 90° hybrid receivers (330X, 330Y) to process the first hybrid current signal (YI_RX, YQ_RX) and the second hybrid current signal (XI_RX, XQ_RX) into respective voltage signals). 

Regarding Claim 17, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the input port comprises an optical connector receptor with a back end coupled to the first fiber and a front end configured to mate with a connector connected with an input fiber, the output port comprises an optical connector receptor with a back end coupled to the second fiber and a front end configured to mate with a connector connected with an output fiber (Nagarajan Fig 6A, Fig 6B, where the input port (418) comprises an optical connector receptor with a back end coupled to the first fiber (411) and a front end configured to mate with a connector connected with an input fiber, the output port (419) comprises an optical connector receptor with a back end coupled to the second fiber (411) and a front end configured to mate with a connector connected with an output fiber). 

Regarding Claim 18, Nagarajan as modified by Ding and Palmer and Feng also discloses the package further comprising a fiber-to-silicon coupler configured to hold the first fiber and the second fiber aligned respectively with a first waveguide and a second waveguide of the silicon photonics circuit, the first waveguide leading to a polarization beam splitter rotator and the second waveguide leading to a polarization beam rotator combiner (Palmer Fig 5, where the optoelectronic transceiver has a fiber-to-silicon coupler (i.e. to connect the a photonic chip made of silicon and first/second fibers) configured to hold a first fiber (i.e. at PBSR 362) and the second fiber (i.e. at PBRC 361) aligned respectively with a first waveguide and a second waveguide of the silicon photonics circuit (e.g. a photonic chip made of silicon), the first waveguide leading to a polarization beam splitter rotator (PBSR 362) and the second waveguide leading to a polarization beam rotator combiner (PBRC 361)). 
 
Regarding Claim 19, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein each of the two 90 hybrid receivers comprises a plurality of photo detectors (Palmer Fig 5, where each of the two 90 hybrid receivers (330X, 330Y) comprises a plurality of photo detectors (336)). 

Regarding Claim 20,  Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the TIA chip and the driver chip are respectively coupled with two ASIC chips mounted on the PCB for digital signal processing (Palmer Fig 5, where the TIA and the driver (i.e. in 360 as shown in Fig 8) are respectively coupled with two ASIC chips (i.e. 26 and 36 in a digital signal processor 350) and are mounted on a PCB A (as shown in Fig 8) for digital signal processing). 
 
Regarding Claim 21, Nagarajan as modified by Ding and Palmer and Feng also discloses the package further comprises a pluggable feature through the back end of the metal case with multiple electrical pins to plug the integrated coherent optical transceiver into a network system apparatus (Nagarajan Fig 6A, Fig 6B, where a pluggable feature through the back end  (426) of the metal case with multiple electrical pins (422) allow to plug the optical transceiver 400 into a network system apparatus).
 
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Ding et al (US Pub 20170261708) in further view of Palmer et al (US Pat 10637584) in further view of Feng et al (US Pub 20140079082) in further view of Klamkin et al (US Pub 20170207600).

Regarding Claim 3, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the two laser diode chips are configured to have electrodes of respective two gain regions facing down to mount on the first region patterned with a plurality of surface fiducials, vertical stoppers, edge stoppers, and bond pads on the silicon photonics substrate, and to have respective backend facets of the two gain regions aligned optically with the wavelength tuning section and a front-end facet of a first one of the two gain regions outputting the laser light (Feng Fig 1A, paragraphs [24][25] where the two laser diodes (120) (as shown in Ding Fig 1) are configured to have electrodes 122 of respective two gain regions facing down to mount on a first region patterned with a plurality of surface fiducials (markers) (i.e. at 112), vertical stoppers (i.e. at 114), edge stoppers (i.e. at 114), and bond pads (i.e. at 113) on a silicon photonics substrate (100), and to have respective backend facets of the two gain regions (i.e. at  each laser diode 120) being aligned optically with the wavelength tuning section (e.g. 110) and a front-end facet of a first one of the two gain regions (i.e. at  each laser diode 120) outputting the laser light (i.e. via 109)).
Nagarajan as modified by Ding and Palmer and Feng fails to explicitly disclose the electrodes being p-positive electrodes. 
 However, Klamkin discloses
an electrode being a p-positive electrode (Fig 1, where an electrode (112) is a p-positive electrode (p-metal)).   
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the electrodes 122 as described in Nagarajan as modified by Ding and Palmer and Feng, with the teachings of the electrode (112) as described in Klamkin. The motivation being is that as shown an electrode (112) can be a p-positive electrode (p-metal) and one of ordinary skill in the art can implement this concept into the electrodes 122 as described in Nagarajan as modified by Ding and Palmer and Feng and better show and illustrate that the electrodes 122 are p-positive electrodes (p-metal) i.e. so as to make a connection between the flip chips and the silicon photonics substrate and which combination is a simple implementation of a known concept of a known electrode (112) into others electrodes 122 that are similar for better clarifying their structure and/or configuration and which combination yields predictable results.  

Claims 11-16 rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al (US Pub 20170093124) in view of Ding et al (US Pub 20170261708) in further view of Palmer et al (US Pat 10637584) in further view of Feng et al (US Pub 20140079082) in further view of Osenbach et al (US Pub 20180351684).
 
Regarding Claim 11, Nagarajan as modified by Ding and Palmer and Feng also discloses the package wherein the silicon photonics circuit comprises two in-phase/quadrature-phase modulators, each being configured as a waveguide-based Mach-Zehnder interferometer with an in-phase branch and a quadrature-phase branch (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises two in-phase/quadrature-phase modulators (320), each being configured as a waveguide-based Mach-Zehnder interferometer (MZM) (as also shown in Fig 6) with an in-phase branch and a quadrature-phase branch (i.e. for I/Q signals)).  
Nagarajan as modified by Ding and Palmer and Feng fails to explicitly disclose  an additional 90° phase shifter. 
However, Osenbach discloses 
an additional 90° phase shifter (Fig 1A, Fig 1C, where in a transmitter (1011) two in-phase/quadrature-phase modulators (IQ MZMs) include an additional 90° phase shifter (109) (as also shown in Fig 1C)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the two in-phase/quadrature-phase modulators (320) as described in Nagarajan as modified by Ding and Palmer and Feng, with the teachings of the two in-phase/quadrature-phase modulators (IQ MZMs) as described in Osenbach. The motivation being is that as shown two in-phase/quadrature-phase modulators (IQ MZMs) can include an additional 90° phase shifter (109) and one of ordinary skill in the art can implement this concept into the two in-phase/quadrature-phase modulators (320) as described in Nagarajan as modified by Ding and Palmer and Feng and better show and illustrate that the two in-phase/quadrature-phase modulators (320) include an additional 90° phase shifter (109) i.e. so as to alter a phase in order to perform constructive/destructive interference in an MZM for optical modulation and which combination is a simple implementation of a known concept of known in-phase/quadrature-phase modulators (IQ MZMs) into others in-phase/quadrature-phase modulators (320) that are similar for better clarifying their structure and/or configuration and which combination yields predictable results.  

Regarding Claim 12, Nagarajan as modified by Ding and Palmer and Feng and Osenbach also discloses the package wherein the driver chip is flip-mounted on the third region of the silicon photonics substrate  (Ding Fig 1, where the driver (123) is chip flip-mounted on the third region of the silicon photonics substrate (110)) and coupled electrically to the two in-phase/quadrature-phase modulators to provide bias voltages and driving signals to control 4-level I/Q modulations of two light signals respectively through the two waveguide-based Mach-Zehnder delay-line interferometers (Palmer Fig 5, where the driver (i.e. in 360 as shown in Fig 8) is coupled electrically to the two in-phase/quadrature-phase modulators (320) to provide bias voltages and driving signals to control 4-level I/Q modulations (XI, XQ, YI, YQ) of two light signals respectively through the two waveguide-based Mach-Zehnder interferometers (MZMs) (as also shown in Fig 6)).

Regarding Claim 13, Nagarajan as modified by Ding and Palmer and Feng and Osenbach also discloses the package wherein the silicon photonics circuit comprises a polarization beam rotator combiner coupled to the two in-phase/quadrature-phase modulators to output one of the two modulated light signals to a TE-mode modulated light signal while rotate another of the two modulated light signals to a TM-mode modulated light signal, and combine the TE-mode modulated light signal with the TM-mode modulated light signal to a coherent modulated light signal (Palmer Fig 5, where the silicon photonics circuit (e.g. a photonic chip made of silicon) comprises a polarization beam rotator combiner (i.e. at PBRC 361) coupled to the two in-phase/quadrature-phase modulators (320) to output one of the two modulated light signals to a TE-mode modulated light signal (e.g. Y polarization channel) while rotate another of the two modulated light signals to a TM-mode modulated light signal (e.g. X polarization channel), and combine the TE-mode modulated light signal (e.g. Y polarization channel) with the TM-mode modulated light signal (e.g. Y polarization channel) to a coherent modulated light signal).  
 
Regarding Claim 14, Nagarajan as modified by Ding and Palmer and Feng and Osenbach also discloses the package wherein the silicon photonics circuit further comprises one or more optical attenuators integrated to respectively couple with the polarization beam rotator combiner for balancing optical power of the TE-mode modulated light signal with that of the TM-mode modulated light signal (Osenbach Fig 1A, Fig 1C, Fig 4A, where a silicon photonics circuit (e.g. a substrate) further comprises one or more optical attenuators (VOAs) integrated to respectively couple with a polarization beam rotator combiner (e.g. ROT, PBC) for balancing optical power of a TE-mode modulated light signal (e.g. Y polarization channel) with that of a TM-mode modulated light signal (e.g. X polarization channel)).

Regarding Claim 15, Nagarajan as modified by Ding and Palmer and Feng and Osenbach also discloses the package further comprising a polarization-independent semiconductor optical amplifier coupled with the polarization beam rotator combiner in the silicon photonics circuit to provide a wide range of output power of the coherent modulated light signal and coupled with a fiber to deliver the coherent modulated light signal outputted to the output port as a coherent output light signal (Osenbach Fig 1A, Fig 1C, Fig 4A, where a polarization-independent semiconductor optical amplifier (SOA) is coupled with the polarization beam rotator combiner (e.g. ROT, PBC) in the silicon photonics circuit (e.g. a substrate) to provide a wide range of output power of the coherent modulated light signal and is coupled with a fiber to deliver the coherent modulated light signal outputted to an output port as a coherent output light signal). 
 
Regarding Claim 16, Nagarajan as modified by Ding and Palmer and Feng and Osenbach also discloses the package wherein the polarization-independent semiconductor optical amplifier is a chip mounted on the silicon photonics substrate (Osenbach Fig 1A, Fig 1C, Fig 4A, where the polarization-independent semiconductor optical amplifier (SOA) is a chip (integrated circuit) mounted on the silicon photonics substrate (e.g. a substrate)).
 
Allowable Subject Matter
Claim 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Sugiyama et al (US Pub 20190372664) and more specifically Fig 1.

Liff et al (US Pub 20190317285) and more specifically Fig 1.

Farooq et al (US Pub 10438894) and more specifically Fig 1.

Onaka et al (US Pub 20190052056) and more specifically Fig 1.

Doerr et al (US Pub 20140036937) and more specifically Fig 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636